UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6399


SYLVESTER RICHARDSON,

                Plaintiff – Appellant,

          v.

WARDEN TRACY RAY; OFFICER J. BELLAMY; OFFICER INGLE;
CAPTAIN MCCOY; LIEUTENANT DAY; OFFICER A. YAUNCE; OFFICER
MULLINS, (Officer Mullins #2 who wears glasses); OFFICER
BELCHER,

                Defendants – Appellees,

          and

OFFICER B. MULLINS, (Officer Mullins #1); OFFICER SCOTT;
OFFICER BOYD,

                Defendants.



                              No. 12-6593


SYLVESTER RICHARDSON,

                Plaintiff – Appellant,

          v.

WARDEN TRACY RAY; OFFICER J. BELLAMY; OFFICER INGLE;
CAPTAIN MCCOY; LIEUTENANT DAY; OFFICER A. YAUNCE; OFFICER
MULLINS, (Officer Mullins #2 who wears glasses); OFFICER
BELCHER,


                Defendants – Appellees,
          and

OFFICER B. MULLINS, (Officer Mullins #1); OFFICER SCOTT;
OFFICER BOYD,


                Defendants.




Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District   Judge;  Robert Stewart Ballou,  Magistrate Judge.
(7:10-cv-00078-JCT-RSB)


Submitted:   July 19, 2012                Decided: August 1, 2012


Before KING, GREGORY, and DUNCAN, Circuit Judges.


No. 12-6399: dismissed; No. 12-6593, affirmed by unpublished per
curiam opinion.


Sylvester A. Richardson, Appellant Pro Se.           John Michael
Parsons, Assistant Attorney General, Richmond,      Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Sylvester    A.     Richardson         appeals       from    the    district

court’s grant of summary judgment to Defendants in his 42 U.S.C.

§ 1983 (2006) suit (No. 12-6593).                      He also appeals from the

denial of his discovery request (No. 12-6399).                      We have reviewed

the   record    and   the     district          court’s    order     and    considered

Richardson’s      arguments,    and      we     affirm     the    grant    of    summary

judgment substantially for the reasons stated by the district

court.     See Richardson v. Ray, No. 7:10-cv-00078-JCT-RSB (W.D.

Va. Mar. 21, 2012).

            In addition, we note that Richardson raised a claim

that prison officials retaliated against him by writing false

disciplinary charges against him.                  It appears that Richardson

was   in   fact    convicted        of   these         charges    because,      in    his

grievances, he sought to have the “charge” overturned and his

privileges     reinstated.          Neither      the     district       court   nor   the

Defendants addressed this claim.

            Nonetheless,       we    find       that    Richardson’s       allegations

were insufficient to state a claim.                    First, he asserted that he

was charged and punished for covering the window on his cell.

However, he admits that he did, in fact, cover the window in

order to take a “bird bath.”                  Richardson presented no support

for his claim that he was permitted to cover his window in such

a situation.       Moreover, he could and should have presented his

                                            3
claims     that      the   charges      against        him       were   false     at     his

disciplinary hearing.            He provides no details of the hearing,

does not assert that it was not conducted in accordance with due

process, and does not state whether he appealed.                               Absent some

evidence      or     claim     that     his        disciplinary         conviction       was

improperly       obtained,     Richardson’s         assertions      that    the    initial

charge was false cannot state a claim.                        See Moore v. Plaster,

266    F.3d   928,    931-33    (8th    Cir.        2001)    (retaliatory-discipline

claim may proceed where disciplinary action is not supported by

“some evidence”); Freeman v. Rideout, 808 F.2d 949, 952-53 (2d

Cir.     1986)     (holding     that,        so     long    as    certain       procedural

requirements        are    satisfied,         mere     allegations         of    falsified

evidence or misconduct reports, without more, does not state a

claim).

              Next, turning to No. 12-6399, Richardson appeals from

the denial of his discovery motion, seeking a videotape of a

2007     incident     where     he     was        extracted      from    his     cell    and

challenging the validity of a 2009 videotape that was produced

during discovery.          Richardson filed his notice of appeal prior

to entry of a final order in the district court.

              We may exercise jurisdiction only over final orders

and    certain     interlocutory       and        collateral      orders.        Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949).                             When a

notice of appeal is premature, the jurisdictional defect can be

                                              4
cured if the district court enters a final judgment prior to our

consideration of the appeal under the doctrine of cumulative

finality.      Equip. Fin. Group, Inc. v. Traverse Computer Brokers,

973    F.2d    345,       347-48     (4th    Cir.    1992).          However,      not    all

premature      notices       of     appeal    are    subject     to     the    cumulative

finality      rule;       instead,    this    doctrine        applies       only    if    the

appellant appeals from an order that the district court could

have certified for immediate appeal under Fed. R. Civ. P. 54(b).

In re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005).                                 Appeals

from     “clearly         interlocutory           decision[s]”        like      “discovery

ruling[s] or . . . sanction[s]” cannot be saved under cumulative

finality.          Id. at 288.         Here, because Richardson appeals the

district      court’s       order    denying       his    discovery      requests,        the

cumulative finality rule cannot apply and Richardson’s appeal is

therefore interlocutory.              Accordingly, we dismiss the appeal in

No. 12-6399.

              However, Richardson filed a notice of appeal from the

final     order,      thereby       permitting       appeal     of    all     preliminary

orders.        Although       Richardson      only       challenges     the     discovery

rulings       in    his    informal       brief     in    No.    12-6399,          liberally

construing his pro se filings, we will consider his challenges

to the discovery rulings on the merits.

              We afford “substantial discretion to a district court

in    managing      discovery       and   review     discovery       rulings       only   for

                                              5
abuse of that discretion.”           United States ex rel. Becker v.

Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir.

2002).   “A district court abuses its discretion only where it

has acted arbitrarily or irrationally, has failed to consider

judicially    recognized    factors       constraining     its    exercise    of

discretion, or when it has relied on erroneous factual or legal

premises.”     L.J.   v.   Wilbon,    633    F.3d   297,    304    (4th   Cir.)

(internal    quotation     marks   and     alterations      omitted),     cert.

denied, 132 S. Ct. 757 (2011).

            Here, Richardson’s requests for the 2007 tape and for

further investigation into the 2009 tape were unsupported.                   Any

claims arising from the 2007 incident were clearly barred by the

statute of limitations, and Richardson failed to demonstrate how

viewing the 2007 tape would shed light on the validity of the

2009 tape.    Further, Richardson’s challenge to the validity of

the 2009 tape was conclusory and unsupported.              Given the nature

of Richardson’s request and the deferential standard of review,

we find no reversible error.

            Accordingly, we affirm the grant of summary judgment

as well as the denial of Richardson’s discovery requests.                     We

dismiss the appeal in No. 12-6399 as interlocutory.                We dispense

with oral argument because the facts and legal contentions are




                                      6
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                AFFIRMED (No. 12-6593);
                                                DISMISSED (No. 12-6399)




                                    7